Case 2:20-cv-03506-GW-MRW Document 18 Filed 12/11/20 Page 1 of 2 Page ID #:855




    1
        NICOLA T. HANNA
    2   United States Attorney
    3   DAVID M. HARRIS
        Assistant United States Attorney
    4   Chief, Civil Division
    5   CEDINA M. KIM
        Assistant United States Attorney
    6
        Senior Trial Attorney, Civil Division
    7   LARA A. BRADT, CSBN 289036
              Special Assistant United States Attorney
    8
              Social Security Administration, Region IX
    9         160 Spear Street, Suite 800
              San Francisco, California 94105
   10
              Telephone: (415) 977-8921
   11         Facsimile: (415) 744-0134
              E-mail: lara.bradt@ssa.gov
   12
        Attorneys for Defendant
   13
                             UNITED STATES DISTRICT COURT
   14
                            CENTRAL DISTRICT OF CALIFORNIA
   15
   16   JAKE BAO VU,                                 )   No. 2:20-CV-3506-MRW
   17                                                )
              Plaintiff,                             )   JUDGMENT OF VOLUNTARY
   18                                                )   REMAND PURSUANT TO
                     v.
   19                                                )   SENTENCE FOUR OF 42 U.S.C. §
        ANDREW SAUL,                                 )   405(g)
   20   Commissioner of Social Security,             )
   21                                                )
              Defendant.                             )
   22
                                                     )
   23
   24         The Court, having approved the parties’ Stipulation to Voluntary Remand
   25
        Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
   26
        HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
   27
        action is remanded to the Commissioner of Social Security for further proceedings
   28
        consistent with the Stipulation to Remand.


                                                -1-
Case 2:20-cv-03506-GW-MRW Document 18 Filed 12/11/20 Page 2 of 2 Page ID #:856




    1
    2           
        Date: ________________           __________________________
    3                                    HON. MICHAEL R. WILNER
    4                                    UNITED STATES MAGISTRATE JUDGE
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                           -2-
